Citation Nr: 0028301	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  95-17 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

Entitlement to a permanent and total disability rating for 
pension purposes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1964 to May 1967.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1994 RO rating decision that denied service 
connection for PTSD and a residual scar of the nose for 
removal of hemangioma, and denied a permanent and total 
disability rating for pension purposes.  In November 1999, 
the Board denied the claim for service connection for a 
residual scar of the nose for removal of hemangioma as not 
well grounded.  At that time, the Board remanded the other 2 
issues to the RO for additional development.  

In November 1999, the Board also notified the RO that 
correspondence from the veteran dated in January 1995 
constituted a notice of disagreement with the denial of 
service connection for residuals of bilateral 
herniorrhaphies, alopecia, and soft tissue sarcoma in the 
August 1994 rating decision.  The Board asked the RO to send 
the veteran a supplemental statement of the case that 
included these issues and to notify him of the need to submit 
a substantive appeal or VA Form 9 with regard to these 
matters within 60 days in order to complete the appeal with 
these issues.  In April 2000, the RO sent the veteran a 
supplemental statement of the case that included these 
issues.  A review of the appellate record does not show that 
the veteran completed the appeal with these issues with the 
submission of a timely substantive appeal.  Under the 
circumstances, the Board does not have jurisdiction to 
consider these claims.  38 U.S.C.A. § 7105 (West 1991).  



FINDINGS OF FACT

1.  During service, the veteran did not engage in combat with 
the enemy.  

2.  There is no credible supporting evidence of an inservice 
stressor upon which to base the diagnosis of PTSD.  

3.  The veteran has a history of alcoholic liver disease, 
inguinal herniorrhaphies, and leukocytosis; he also has PTSD, 
male pattern alopecia, scars of the nose and back, and 
alcohol dependence; the alcohol dependence and alcoholic 
liver disease are due to his willful misconduct and are not 
disabilities for VA pension purposes; and the other 
disabilities do not produce significant functional 
impairment.  

4.  The veteran was born in November 1946; he has a high 
school education and one year of trade school for heating and 
air-conditioning.  

5.  The veteran is currently employed and the combined rating 
for his disabilities does not meet the threshold requirement 
of a permanent and total disability rating for pension 
purposes.  



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  

2.  The criteria for a permanent and total disability rating 
for pension purposes are not met.  38 U.S.C.A. §§ 1155, 1502 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 
4.17 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

A.  Factual Background

Service documents show that the veteran had active service in 
the U.S. Marine Corps (USMC); that he served in Vietnam from 
April 1966 to May 1967; that he was awarded the National 
Defense Service Medal, Rifle Sharpshooter Badge, Vietnam 
Service Medal, Vietnam Campaign Medal, and Good Conduct 
Medal; that he was awarded a Certificate of Commendation for 
performing work as a radio operator in connection with 
actions against the enemy; and that his unit participated in 
various campaigns in Vietnam.  

Service medical records do not show the presence of PTSD.  

In correspondence dated in August 1993, the veteran reported 
various personal problems since service in Vietnam.  He 
reported memories of a friend in Vietnam who committed 
suicide.  

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from the late 
1960's to 1990's.  The more salient medical reports with 
regard to the claims being considered in this appeal are 
discussed in the appropriate sections of this decision.  

The post-service medical records do not show the presence of 
PTSD until the 1990's.  A summary of the veteran's VA 
hospitalization from September to October 1993 notes that he 
was admitted to the VA Domiciliary Care Program for the first 
time in September 1993 and that he had been homeless since 
March 1993.  He gave a history of service in Vietnam and 
seeing combat.  He gave a 27 year history of alcohol abuse.  
The Axis I diagnoses were alcohol dependence in remission 
(primary diagnosis requiring treatment) and mild PTSD.  

In a letter dated in October 1993, the RO asked the veteran 
to provide specific information with regard to his units of 
assignment at the time of his stressful event, the specific 
stressful event or events experienced, including the specific 
names of casualties.  In a letter dated in November 1993, the 
veteran reported the requested information and noted that a 
close friend, Jim Marver, was killed in action in Vietnam.  

The veteran underwent a VA psychiatric examination in 
February 1994.  He reported various PTSD symptoms and a 
history of combat in Vietnam.  He reported that a close 
friend, Steven Morwol, stepped on a mine and was killed 
during a patrol.  The diagnosis was delayed PTSD.  

A letter from the veteran's mother dated in November 1994 is 
to the effect that the veteran had symptoms, including 
nightmares, of PTSD since his separation from service.  

In a letter dated in June 1997, the RO asked the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) to 
furnish supporting evidence of the veteran's stressful events 
in service.  Copies of the veteran's service documents and of 
his November 1993 letter listing specific information with 
regard to his service in Vietnam, and other specific 
information concerning the veteran were submitted with this 
letter.  In a June 1997 letter, the USASCRUR notified the RO 
that they had discontinued all PTSD research on behalf of 
USMC veterans and that the information requested on the 
veteran had been sent to the USMC Historical Center.  In a 
letter dated in July 1997, the USMC Historical Center 
notified the RO that the veteran had listed a number of 
operations, but he had failed to provide specific dates.  

In a letter dated in October 1997, the RO notified the 
veteran of the reply received from the USMC Historical Center 
and asked him to provide the specific dates requested as well 
as the date of the death of Jim Marver.  He was notified that 
the Vietnam Memorial Directory did not list the name of Jim 
Marver.  A review of the record does not show that a reply 
was received to this letter.  

The veteran was scheduled for a VA medical examination in May 
1998.  On mental status he was normal and he declined a 
physical examination.  

In November 1999, the Board remanded the case to the RO in 
order to give the veteran another opportunity to provide the 
specific information requested from him in the October 1997 
RO letter.  

In letters dated in December 1999 and February 2000, the RO 
asked the veteran to provide the specific information 
requested in the October 1997 RO letter.  A review of the 
appellate record does not show that replies were received to 
the December 1999 and February 2000 RO letters.  


B.  Legal Analysis

The evidence shows that the veteran has been diagnosed with 
PTSD and it is indicated that the disorder has been medically 
linked to one or more reported stressors in service on VA 
psychiatric examination in February 1994.  Hence, the Board 
finds that the claim for service connection for PTSD is well 
grounded, meaning it is plausible.  Harth v. West, 14 Vet. 
App. 1 (2000).  The Board finds that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him in the development of this claim, for the reasons stated 
therein.  38 U.S.C.A. § 5107(a) (West 1991).  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, and credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1999).  If a claimed 
stressor is not combat related, the veteran's lay testimony 
regarding inservice stressors is insufficient to establish 
the occurrence of the stressor, and it must be corroborated 
by credible supporting evidence.  Doran v. Brown, 6 Vet. App. 
283 (1994); see also Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  

Service documents show that the veteran served in Vietnam and 
that he was awarded various medals and a commendation for 
work as a radio operator in operations against the enemy.  
While the evidence shows that his unit participated in combat 
operations and that he provided assistance as a radio 
operator, his medals and commendation do not show that he 
engaged in combat with the enemy.  His statements are to the 
effect that he had a friend or friends killed in action 
against the enemy and that a friend committed suicide in 
Vietnam, but service documents do not corroborate this 
evidence.  Since the evidence does not show that the veteran 
actually engaged in combat with the enemy in Vietnam, his lay 
statements alone are not sufficient to support his alleged 
inservice stressors.  

As noted above, the veteran's statements to the effect that 
he had a friend or friends killed in action against the enemy 
and that a friend committed suicide in Vietnam are not 
corroborated by the service documents.  Nor has the veteran 
replied to requests for more specific information with regard 
to his service experiences in order for VA to obtain 
corroboration of his alleged inservice stressors from the 
USMC Historical Center.  Nor is there any other evidence of 
record to corroborate his statements with regard to the 
alleged inservice stressors.  The veteran has an obligation 
to cooperate, when required, in the development of his claim.  
The duty to assist is not always a one-way street, nor is it 
a blind alley.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The 
VA's duty to assist the veteran in developing his claim has 
been met in this case.  

After consideration of all the evidence, including the 
veteran's statements, the Board finds that the preponderance 
of it shows that he did not engage in combat with the enemy 
while in Vietnam.  Nor does the Board find credible 
supporting evidence of an inservice stressor upon which to 
base the veteran's diagnosis of PTSD.  The preponderance of 
the evidence is against the claim for service connection for 
PTSD, and the claim is denied.  


II.  Entitlement to a Permanent and
Total Disability Rating for Pension Purposes 

A.  Factual Background

A private medical report shows that the veteran underwent 
excision of a cyst on the left side of his nose in August 
1967.  The diagnosis was hemangioma involving striated muscle 
tissue.  

The veteran underwent a VA agent orange examination in July 
1984 during a period of hospitalization from July to August 
1984.  The diagnoses were alcohol dependence, right inguinal 
hernia, and alcoholic liver disease.  The summary of 
hospitalization notes that blood tests showed elevated liver 
function studies and a history of the onset of drinking 
alcohol at the age of 15 years.  

The veteran underwent VA medical examinations in September 
1984.  The diagnoses were questionable polycythemia and scars 
of the nose and back.  

A private medical report of the veteran's hospitalization in 
October 1986 shows that he underwent bilateral inguinal 
herniorrhaphies.  The diagnosis was bilateral inguinal 
hernia, right incarcerated, and left recurrent.  

The veteran submitted a claim for VA pension in August 1993 
with correspondence dated in August 1993.  He reported being 
born in November 1946 and that he was unemployed.  He 
reported work experience in the 1980's and 1990's with Yacht 
companies, in furniture and clothing, and in several 
maintenance positions.  He reported no income.  

The summary of his VA hospitalization from September to 
October 1993 notes that he had been homeless since March 
1993.  He reported working as an electrician in Florida after 
a hurricane, but he lost his job there.  He gave a history of 
alcohol use, but he reported sobriety for one year.  He was 
discharged from the hospital after noncompliance with program 
requirements.  He had refused to attend NA/AA meetings.  The 
Axis I diagnoses were alcohol dependence (primary condition 
treated) and PTSD.  

In correspondence dated in February 1994, the veteran 
reported that he last worked in December 1993.  He reported 
being a high school graduate and having one year of trade 
school for heating and air conditioning.  He reported working 
in the electrical and maintenance field.  He submitted a W2 
form with this correspondence showing wages of $703.13 with 
an employer in 1993.  

The veteran underwent VA medical examinations in early 1994.  
A report of general medical examination in January 1994 shows 
a diagnosis of leukocytosis.  The veteran complained of 
numbness of the right leg, but no significant neurological 
deficits were found.  The report of his VA psychiatric 
examination in February 1994 shows a diagnosis of PTSD.  The 
GAF (global assessment of functioning) score was 60.  A 
report of dermatological examination in February 1994 shows 
diagnoses of male pattern alopecia and history of hemangioma 
of the left face.  There was scalp pattern loss of hair.  
There was no evidence of scarring or of other significant 
skin abnormalities.  A report of general surgery consultation 
in March 1994 shows an assessment of status post inguinal 
repair, asymptomatic; currently no hernia appreciated.  

The November 1994 letter from his mother is to the effect 
that the veteran had employment problems since separation 
from service.  

The veteran underwent a VA medical examination in May 1998.  
On mental status evaluation, he was normal.  He reported that 
he was working as an electrician and was making a good 
living, and that he did not know why he was scheduled for 
medical examination.  He reported that he did not need VA 
pension and declined a physical evaluation.  

In November 1999, the Board remanded the case to the RO to 
determine whether the veteran wished to continue with the 
appeal for a permanent and total disability rating for 
pension purposes and, if he did, to have him complete a VA 
Form 21-527 or other appropriate form showing his current 
income, net worth, and employment information.  

In a letter dated in December 1999, the RO asked the veteran 
whether he wished to continue with his appeal for a permanent 
and total disability rating for pension purposes.  A review 
of the record does not show that a reply was received to the 
December 1999 RO letter.  


B.  Legal Analysis

The veteran's claim for a permanent and total disability 
rating for pension is well grounded, meaning it is plausible.  
The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5107(a).  While some of the evidence 
indicates that the veteran is no longer seeking a permanent 
and total disability rating for pension purposes, he has not 
withdrawn his appeal of this matter and the Board must 
address it.  38 U.S.C.A. § 7105.  

A finding of total disability is warranted where the veteran 
experiences any disability that is sufficient to render it 
impossible for an average person to follow a substantially 
gainful occupation.  The "average person" standard is 
implemented by VA regulations, including 38 C.F.R. § 3.340(a) 
and 38 C.F.R. § 4.15 that also add that the total rating is 
based primarily upon the average impairment in earning 
capacity.  Additionally, 38 U.S.C.A. § 1502(a)(2) essentially 
provides that a veteran shall be considered permanently and 
totally disabled when such person is unemployable as a result 
of disability reasonable certain to continue throughout the 
life of the disabled person, or is suffering from any disease 
or disorder determined by the Secretary of VA to be of such 
nature or extent as to justify a determination that persons 
suffering therefrom are permanently and totally disabled.  

One way for a veteran to be considered permanently and 
totally disabled for pension purposes is to satisfy the 
"average person" test of 38 U.S.C.A. § 1502(a)(1) and 
38 C.F.R. § 4.15.  Brown v. Derwinski, 2 Vet. App. 444 
(1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet 
this test, the veteran must have permanent disabilities which 
are rated, singly or in combination, as 100 percent.  In this 
case, the veteran does not qualify under this test.  

Another way for a veteran to be considered permanently and 
totally disabled for pension is to qualify under the 
"unemployability" test of 38 U.S.C.A. § 1502(a) and 
38 C.F.R. §§ 4.16, 4.17.  Brown, 2 Vet. App. 444; Talley, 2 
Vet. App. 482.  The permanence of the percentage requirements 
of 38 C.F.R. § 4.16 is a requisite.  38 C.F.R. § 4.17.  Total 
disability ratings may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of 
disabilities provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 4.16, 
4.17.  

Subjective factors for consideration are also included in 
38 C.F.R. § 4.15 which provides that in individual cases, 
full consideration will be given to such factors as unusual 
physical or mental effects in individual cases, peculiar 
effects of occupational activities, defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap or disability, and the effect of 
combination of disabilities.  In addition, 38 C.F.R. 
§ 4.17(b) states that where the veteran fails to meet the 
percentage requirements, but meets the basic eligibility 
criteria and is unemployable, consideration of 38 C.F.R. 
§ 3.321(b)(2) (1999) is appropriate.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.  

A review of the evidence indicates that the veteran's has 
alcohol dependence that was in remission at the time of his 
VA hospitalization from September to October 1993, and that 
was not found at a VA psychiatric examination in February 
1994.  Whether this disability is in remission or not, the 
symptoms of this condition may not be considered in 
determining the veteran's entitlement to a permanent and 
total disability rating for pension purposes because it is 
due to his willful misconduct.  38 C.F.R. § 3.301(b) (1999).  

The report of the veteran's VA hospitalization from September 
to October 1993 also indicates the presence of mild PTSD, and 
this disorder was found at the VA psychiatric examination in 
February 1994.  His GAF score at the time of the February 
1994 examination was 60.  A GAF of 60 is indicative of 
moderate difficulty in social or occupational functioning 
under the provisions of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Third or Fourth Edition (DSM-III or DSM-IV) that 
is to be used in the evaluation of the veteran's PTSD.  The 
Court defines GAF and cites to the DSM-IV in Richard v. 
Brown, 9 Vet. App. 93, 97 (1997).  This disorder, however, 
was not found at a VA medical examination in May 1998, and at 
this examination the veteran reported that he was gainfully 
employed and not in need of pension.  Under the 
circumstances, an evaluation of no more than 10 percent would 
be warranted for the PTSD under diagnostic code 9411, 
effective as of or prior to November 7, 1996.  

The evidence also shows that the veteran has a history of 
inguinal herniorrhaphies, and leukocytosis, and that he has 
male pattern alopecia, and scars of the nose and back.  The 
medical evidence, however, indicates that these conditions 
are no longer present or are asymptomatic.  Under the 
circumstances, evaluations higher than zero percent for these 
conditions under the appropriate diagnostic codes in the 
rating schedule are not warranted.  

The overall evidence indicates that the veteran is currently 
employed and that the combined rating for his disabilities 
does not meet the threshold requirement for a permanent and 
total disability rating for pension purposes.  Hence, he does 
not meet the criteria for entitlement to a permanent and 
total disability rating for pension purposes on any basis, 
including consideration of entitlement on an extraschedular 
basis under the provisions of 38 C.F.R. § 3.321(b)(2) as 
noted by the RO in the supplemental statement of the case 
sent to the veteran in April 2000.  The preponderance of the 
evidence is against the claim for a permanent and total 
disability rating for pension purposes, and the claim is 
denied.  

Since the preponderance of the evidence is against the claims 
for service connection for PTSD and a permanent and total 
disability rating for pension purposes, the benefit of the 
doubt doctrine is not for application with regard to these 
claims.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.  

A permanent and total disability rating for pension purposes 
is denied.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

